Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed February 8, 2022.

3.	Claims 1, 5, 6, 12, 14, and 15 have been amended, claims 4 and 7 have been canceled, and new claims 21 and 22 have been added.

4.	Claims 1-3, 5, 6, and 8-22 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-3, 5, 6, and 8-22 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed February 8, 2022.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a natural language processor component executed by a data processing system, to receive, at an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client computing device; the natural language processor component to parse the input audio signal to identify a request and a trigger keyword corresponding to the request; a content selector component to select a digital component based on at least one of the request and the trigger keyword; a source allocation 
In particular, prior art of record fails to disclose, teach, or suggest, alone or in combination, “a content selector component to select a digital component based on at least one of the request and the trigger keyword; a source allocation component to identify, subsequent to the selection of the digital component, a plurality of candidate content sources, each of the plurality of candidate content sources comprising a respective instance of the digital component”,  “source allocation component to determine a characteristic for each of the plurality of candidate content sources and a characteristic of each of the respective instances of the digital component”, “the source allocation component to determine a utilization rate of the client computing device”, and “the source allocation component to select a content source from the plurality of candidate content sources based on the characteristic for each of the plurality of candidate content sources, the characteristic of each of the respective instances of the digital component, and the utilization rate of the client computing device”.  For at least these reasons above, claims 1-3, 5, 6, and 8-22 are allowable.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON

Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 28, 2022